PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FITCH ET AL.      
Application No. 17/505,931
Filed: 20 Oct 2021
For: MULTIFUNCTIONAL VENTILATOR INTERFACES
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed July 19, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed October 29, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on December 30, 2021.  A Notice of Abandonment was mailed June 29, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the
reply in the form of payment of the $480.00 fee for independent claims in excess of 3, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Patent Application Processing for pre-examination
processing in accordance with this decision.

 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET